                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION


CRYSTAL LYNN BOUCHER,                            )
                                                 )
                      Plaintiff,                 )
                                                 )
v.                                               )   Case No. 19-00501-CV-W-MDH-SSA
                                                 )
ANDREW SAUL,                                     )
Commissioner of Social Security,                 )
                                                 )
                      Defendant.                 )


                                            ORDER

       Before the Court is Plaintiff’s Attorney’s Motion for an Award of Attorney Fees under the

Equal Access to Justice Act, 28 U.S.C. § 2412. (Doc. 24). Plaintiff’s Attorney’s Motion seeks

$10,323.93. The EAJA creates a right to attorney fees in civil actions against the government. The

EAJA statute provides legal fees may be allowed only for an adversary action, such as a SSA claim

in district court. 42 U.S.C. § 406(b)(1); Clifton v. Heckler, 755 F.2d 1138 (5th Cir. 1985). After

the parties conferred, Plaintiff and Defendant have stated that they have agreed to an award of

EAJA fees and expenses in the amount of $7,500. (Doc. 26).

       In addition, Plaintiff requests reimbursement for the $400 filing fee. (Doc. 24). The filing

fee is a cost which is distinguished from an expense under the EAJA, see 28 U.S.C. § 2412(a), and

Defendant agrees that Plaintiff should be compensated for the filing fee of $400.00 from the

Judgment Fund administered by the United States Treasury.

       Therefore, Plaintiff’s Attorney’s Motion is GRANTED IN PART, and it is ORDERED

that Plaintiff’s Attorney is awarded $7,500 to be paid by the Social Security Administration, and

costs of $400.00 to be paid from the Judgment Fund.




         Case 4:19-cv-00501-MDH Document 27 Filed 12/02/20 Page 1 of 2
       The Court acknowledges that, in accordance with Astrue v. Ratliff, 560 U.S. 586 (2010),

the EAJA fee is payable to Plaintiff as the litigant and may be subject to offset to satisfy a pre-

existing debt that the litigant owes to the United States.



IT IS SO ORDERED.

Dated: December 2, 2020                                       /s/ Douglas Harpool______
                                                             DOUGLAS HARPOOL
                                                             United States District Judge




         Case 4:19-cv-00501-MDH Document 27 Filed 12/02/20 Page 2 of 2
